ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
11Petitioner, Christy M. Rhoades, an attorney licensed to practice law in the State of Texas, successfully passed the Louisiana Bar Examination. Thereafter, the Committee on Bar Admissions (“Committee”) advised petitioner that she would not be certified for admission, citing allegations that she had engaged in the unauthorized practice of law in this state.
Upon petitioner’s application, we remanded this matter to the Committee on Bar Admissions Panel on Character and Fitness to conduct an investigation and appointed a commissioner to take character and fitness evidence. Following the proceedings, the commissioner filed his report with this court, concluding that the allegations of the unauthorized practice of law by petitioner are unfounded, and recommending that she be admitted to the practice of law. The Committee objected to that recommendation, and oral argument was conducted before this court pursuant to Supreme Court Rule XVII, § 9(D)(11).
After hearing oral argument, reviewing the evidence, and considering the law, we conclude petitioner is eligible to be admitted to the practice of law in Louisiana. Accordingly, it is ordered that the applica*1002tion for admission be and hereby is granted.
ADMISSION GRANTED.